Citation Nr: 1409833	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-00 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been the result of medical treatment provided by the Department of Veterans Affairs (VA).




ATTORNEY FOR THE BOARD

D. Bredehorst



REMAND

The Veteran served on active duty from September 1954 to September 1956.  He died in March 2009.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2011 decision of the VA Regional Office (RO).

Since has since, in January 2014, requested a hearing concerning her appeal before a Veterans Law Judge of the Board.  Therefore, to comply with her request, the Board is remanding her claim.  38 C.F.R. §§ 20.700(a), 20.704 (2013).  The remand of her claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

Accordingly, her claim is REMANDED for the following action:

1.  Contact the appellant-widow and ask her to clarify whether she wants a Travel Board hearing or, instead, a videoconference hearing before the Board.

Schedule the type of hearing she elects to have at the next available opportunity.  Notify her of the date, time, and location of the hearing and put a copy of this letter in her claims file. 

2.  Once she has been afforded the requested hearing, or in the event that she withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of her claim.

She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


